IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JAMES E. ROOP, JR., VICKIE L. ROOP,       : No. 648 MAL 2019
JENNIFER MILLER, AND SHAWN R.             :
ROOP,                                     :
                                          : Petition for Allowance of Appeal
                   Petitioner             : from the Order of the Superior Court
                                          :
                                          :
             v.                           :
                                          :
                                          :
ARMSTRONG WORLD INDUSTRIES, INC.,         :
& BRENNTAG NORTHEAST, INC.,               :
                                          :
                   Respondent             :


                                   ORDER



PER CURIAM

     AND NOW, this 4th day of May, 2020, the Petition for Allowance of Appeal is

DENIED.